IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT


                                No. 00-50666



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                   versus

REYMUNDO MONTOYA-ORTIZ,

                                               Defendant-Appellant.



             Appeal from the United States District Court
                   For the Western District of Texas
                            (P-91-CR-95-2-F)


                              January 30, 2002

Before POLITZ, HIGGINBOTHAM, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Reymundo Montoya-Ortiz appeals the district court's dismissal

of his "Motion to Strike Lien" for lack of jurisdiction.                   We

conclude that we are without appellate jurisdiction to consider his

appeal.

     On December 13, 1991, Montoya was indicted for conspiracy to

distribute     cocaine   in   excess   of   five   kilograms   as   well   as

possession with intent to distribute more than five kilograms of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
cocaine,    in   violation   of   21       U.S.C.   §§   846   and   841(a)(1)

respectively.    Montoya was found guilty of both counts by a jury on

February 19, 1992.     On April 13, 1992, Montoya was sentenced to

life imprisonment and five years supervised release, with a fine of

$25,000.

     Three months after Montoya's sentencing, the government filed

a Notice of Lien for Fine against property belonging to Montoya

pursuant to 18 U.S.C. § 3613(a).           On March 31, 2000, Montoya filed

a "Motion to Strike Lien" in the United States District Court for

the Western District of Texas.         The district court dismissed the

motion for lack of jurisdiction on June 7, 2000. Montoya deposited

his notice of appeal with the prison's institutional mail system on

July 28, 2000 which was stamped by the Clerk of Court for the

Western District of Texas on August 7, 2000.

     Federal Rule of Appellate Procedure 4 governs the time for

filing a notice of appeal. Pursuant to Rule 4(c)(1), when "an

inmate confined in an institution files a notice of appeal in

either a civil or criminal case, the notice is timely if it is

deposited in the institution's internal mail system on or before

the last day for filing." Therefore, the earliest possible date on

which Montoya's notice of appeal was filed was July 28, 2000.

     Rule 4(a)(1)(B) governs appeals from civil cases and provides,

in pertinent part, that "the notice of appeal may be filed by any

party within 60 days after the judgment or order appealed from is

entered."    Rule 4(b)(1)(A) provides that notice of appeal in a

                                       2
criminal case "must be filed in the district court within 10 days

after the later of ... the entry of either the judgment or the

order being appealed ...."    If Montoya's appeal was from a civil

case, his notice of appeal was timely.   If, however, the appeal was

from a criminal case, the notice of appeal was untimely, and we are

without jurisdiction to entertain this appeal.1

     Montoya argues that his appeal was one from a civil case and

is thus timely.    The government argued in the district court, and

the district court concluded, that the motion is nothing more than

a collateral attack on his sentence and is therefore a criminal

matter over which the district court had no jurisdiction.   Montoya

responds that his motion attacking the lien was civil and did not

involve an attack on his sentence.

     We recognize that, as a pro se motion, Montoya's motion is

entitled to a liberal construction.2     Moreover, "[a]s a general

proposition, review of the merits of a federal prisoner's claim is

not circumscribed by the label attached."3        Montoya's motion,

however, can only be understood as one challenging the fine imposed

by his sentence.    We have offered the following straightforward


     1
       United States v. Cooper, 135 F.3d 960, 961 (5th Cir. 1998)
("A timely notice of appeal is necessary to the exercise of
appellate jurisdiction.").
     2
         See United States v. Riascos, 76 F.3d 93, 94 (5th Cir.
1996).
     3
         United States v. Santora, 711 F.2d 41, 42 n.1 (5th Cir.
1983).

                                  3
interpretation of 18 U.S.C. § 3613(a): "Subchapter B of chapter

229, or 18 U.S.C. § 3613(a), in turn creates 'a lien in favor of

the United States,' one which arises at the time of judgment and

can be enforced against all property belonging to the person

fined."4     Thus, under section 3613, a fine imposed pursuant to

Subchapter C of Chapter 227 is a lien in favor of the United States

which arises at entry of judgment on all property owned by the

person fined.5

     While    section   3613(a)   permits   a   lien   to   be   enforced   in

"accordance with the practice and procedures for the enforcement of


     4
       Auclair v. Sher, 63 F.3d 407, 409 (5th Cir. 1995); see also
id. ("On the other hand, only the United States can enforce against
an individual's property the lien which arose in its favor upon
entry of judgment.").
     5
         The version of 18 U.S.C. § 3613(a) in effect in 1992
provided: "A fine imposed pursuant to the provisions of subchapter
C of chapter 227 is a lien in favor of the United States upon all
property belonging to the person fined. The lien arises at the time
of the entry of the judgment and continues until the liability is
satisfied, remitted, or set aside, or until it becomes
unenforceable pursuant to the provisions of subsection (b)." 18
U.S.C. § 3613(a) (1991). Subsequent amendments to this section
have not made any significant substantive changes. The current
version of 18 U.S.C. § 3613(c) provides: "A fine imposed pursuant
to the provisions of subchapter C of chapter 227 of this title, or
an order of restitution made pursuant to sections 2248, 2259, 2264,
2327, 3663, 3663A, or 3664 of this title, is a lien in favor of the
United States on all property and rights to property of the person
fined as if the liability of the person fined were a liability for
a tax assessed under the Internal Revenue Code of 1986. The lien
arises on the entry of judgment and continues for 20 years or until
the liability is satisfied, remitted, set aside, or is terminated
under subsection (b)." 18 U.S.C. § 3613(c) (2000) (footnote
omitted). Subchapter C of Chapter 227 is 18 U.S.C. § 3571, which
provides that "a defendant who has been found guilty of an offense
may be sentenced to pay a fine."

                                     4
a civil judgment,"6 the government has not sought to enforce the

lien against Montoya's property.    This lien arose automatically

when a fine was imposed on Montoya as part of his sentence.     As

such, the fact that the government filed a Notice of Lien does not

take his motion responding to that lien outside of the criminal

matter in which his fine was imposed.7   The lien against Montoya's

property arose on the entry of judgment, and any motion filed by


     6
        18 U.S.C. § 3613(a) (2000); see also 18 U.S.C. § 3613(e)
(1991) ("Notwithstanding any other provision of this section, a
judgment imposing a fine may be enforced by execution against the
property of the person fined in like manner as judgments in civil
cases, but in no event shall liability for payment of a fine extend
beyond the period specified in subsection (b).").
     7
         Compare 18 U.S.C. § 3613(d) (2000) ("Effect of filing
notice of lien.--Upon filing of a notice of lien in the manner in
which a notice of tax lien would be filed under section 6323(f)(1)
and (2) of the Internal Revenue Code of 1986, the lien shall be
valid against any purchaser, holder of a security interest,
mechanic's lienor or judgment lien creditor, except with respect to
properties or transactions specified in subsection (b), (c), or (d)
of section 6323 of the Internal Revenue Code of 1986 for which a
notice of tax lien properly filed on the same date would not be
valid. The notice of lien shall be considered a notice of lien for
taxes payable to the United States for the purpose of any State or
local law providing for the filing of a notice of a tax lien. A
notice of lien that is registered, recorded, docketed, or indexed
in accordance with the rules and requirements relating to judgments
of the courts of the State where the notice of lien is registered,
recorded, docketed, or indexed shall be considered for all purposes
as the filing prescribed by this section."), with 18 U.S.C. §
3613(d) (1991) ("Effect of notice of lien.--A notice of the lien
imposed by subsection (a) shall be considered a notice of lien for
taxes payable to the United States for the purposes of any State or
local law providing for the filing of a notice of a tax lien. The
registration, recording, docketing, or indexing, in accordance with
28 U.S.C. 1962, of the judgment under which a fine is imposed shall
be considered for all purposes as the filing prescribed by section
6323(f)(1)(A) of the Internal Revenue Code of 1954 (26 U.S.C.
6323(f)(1)(A)) and by subsection (c).").

                                5
him attacking the lien, outside of a civil action instituted by the

government to take action on the lien, is an attack on Montoya's

sentence.

     Therefore, when the district court dismissed his motion for

lack of jurisdiction, Montoya had 10 days from entry of judgment in

which to timely file a notice of appeal under Rule 4(b)(1)(A).

Judgment was entered by the district court on June 7, 2000, but

Montoya did not deposit his notice of appeal with the prison's

internal mail system until July 28, 2000.   Accordingly, Montoya's

notice of appeal was untimely, and, in the absence of a timely

notice of appeal, we are without appellate jurisdiction.

     DISMISSED FOR LACK OF JURISDICTION.




                                6